DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
Applicant has amended the title of the invention to overcome the objection to the title provided in the previous office action.
 
Applicant has amended the claims to overcome the 112(f) interpretation and the 112(a) and 112(b) rejections provided in the previous office action.

Response to Arguments
Applicant's arguments filed on 07/01/2022 with respect to claims 1 – 4 and 6 - 11 and newly added claim 12 has been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4 and 7 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over YAGI (US PgPub No. 2011/0057783) in view of Shirota (US PgPub No. 2016/0080652).
Regarding claim 1, YAGI teaches an imaging device (figure 1 item 1A, figure 4 item 1B, figure 6 item 1C, figure 8 item 1D, and figure 10 item 1E), comprising: circuit (paragraphs 0049 and 0054; circuit) configured to: capture an image of surroundings to generate image data (figures 1, 4, 6, 8, and 10; cameras that capture; also paragraph 0049); determine, based on the image data, a prediction score indicating a degree of possibility that a determined event occurs (trigger detecting if an event occurred i.e. prediction scored indicating a degree of possibility, by figure 1 item 104, figure 2 item S605, figure 4 item 204, figure 5 item S705, figure 6 item 306, figure 7 items s806 and S809, figure 8 item 404, figure 9 items S904 and S907, figure 10 item 504, and/or figure 11 item S1006); change a frame rate of the captured image captured based on the degree of possibility (paragraphs 0011, 0066, 0088, 0093, 0101, 0125, and 0148; current frame rate and higher frame rate based on event of recording high quality or normal image).
However, YAGI fails to teach changing resolution of image based on degree of possibility. Shirota, on the other hand teaches changing resolution of image based on degree of possibility.
More specifically, Shirota teaches changing resolution of image based on degree of possibility (abstract and paragraphs 0038 and 0073 also figures 8 and 12; capturing images at high resolution based on if object present i.e. degree of possibility).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of YAGI to have a system to conserve power when no subject present in the image by lowering resolution thereby improving energy consumption in YAGI.

Regarding claim 2, as mentioned above in the discussion of claim 1, YAGI in view of Shirota teach all of the limitations of the parent claim.  Additionally, YAGI teaches increase the frame rate as the degree of possibility is increased (paragraphs 0011, 0066, 0088, 0093, 0101, 0125, and 0148; current frame rate and higher frame rate based on event of recording high quality or normal image based on the degree of possibility i.e. an event occurred).

Regarding claim 3, as mentioned above in the discussion of claim 1, YAGI in view of Shirota teach all of the limitations of the parent claim.  Additionally, Shirota teaches increase the regulation of the captured image as the prediction score increases (abstract and paragraphs 0038 and 0073 also figures 8 and 12; capturing images at high resolution based on if object present i.e. prediction score indicating a degree of possibility).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of YAGI to have a system to conserve power when no subject present in the image by lowering resolution thereby improving energy consumption in YAGI.

Regarding claim 4, as mentioned above in the discussion of claim 3, YAGI in view of Shirota teach all of the limitations of the parent claim.  Additionally, YAGI teaches circuitry is further configured to decrease the resolution and the frame rate as the prediction score decreases (abstract and paragraphs 0038 and 0073 also figures 8 and 12; capturing images at lower resolution based on if object not present i.e. prediction score indicating a degree of possibility).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of YAGI to have a system to conserve power when no subject present in the image by lowering resolution thereby improving energy consumption in YAGI.

Regarding claim 7, as mentioned above in the discussion of claim 1, YAGI in view of Shirota teach all of the limitations of the parent claim.  Additionally, YAGI teaches predict a degree of possibility that an accident occurs (paragraphs 0003, 0013, 0021, 0031, 0066, 0088, 0101 – 0102, and 0116; predict a degree i.e. condition of possibility that an accident occurs of the vehicle).

Regarding claim 8, as mentioned above in the discussion of claim 1, YAGI in view of Shirota teach all of the limitations of the parent claim.  Additionally, YAGI teaches detect illuminance of the surroundings (paragraph 0051 light sensor which detects illuminance of the surroundings); and determine a change range of the frame rate based on the detected illuminance (paragraph 0051 light sensor as abnormal condition in trigger event for trigger detector, thereby determine a change range of the frame rate based on the detected illuminance as discussed further in paragraphs 0011, 0066, 0088, 0093, 0101, 0125, and 0148).

Regarding claim 9, as mentioned above in the discussion of claim 1, YAGI in view of Shirota teach all of the limitations of the parent claim.  Additionally, YAGI teaches wherein the circuitry is further configured to adjust luminance data of the captured image in the image data based on the change in the frame rate (paragraph 0051 light sensor as abnormal condition in trigger event for trigger detector, adjust luminance data of the captured image via image quality as discussed further in paragraphs 0011, 0066, 0088, 0093, 0101, 0125, and 0148).

Regarding claim 10, YAGI teaches an image recording device (figure 1A item 1A), comprising: an imaging device (figure 1 item 1A, figure 4 item 1B, figure 6 item 1C, figure 8 item 1D, and figure 10 item 1E) including: circuitry (paragraphs 0049 and 0054; circuit) configured to: capture an image of surroundings and generate an image data (figures 1, 4, 6, 8, and 10; cameras that capture; also paragraph 0049), determine, based on the image data, a prediction score indicating a degree of possibility that a determined event occurs (trigger detecting if an event occurred i.e. prediction scored indicating a degree of possibility, by figure 1 item 104, figure 2 item S605, figure 4 item 204, figure 5 item S705, figure 6 item 306, figure 7 items s806 and S809, figure 8 item 404, figure 9 items S904 and S907, figure 10 item 504, and/or figure 11 item S1006); and change a frame rate of the captured image based on the degree of possibility (paragraphs 0011, 0066, 0088, 0093, 0101, 0125, and 0148; current frame rate and higher frame rate based on event of recording high quality or normal image) and a memory configured to record the image captured by the imaging device (figure 1A items 103 and 106 also figure 4 items 203, 206, 209, 212, and 215 also figure6 items 305 and 308 also figure 8 items 403, 407, 410, 413, and 416 also figure 10 items 503, 506, 509, 512, and 515 image storage unit).
However, YAGI fails to teach changing resolution of image based on degree of possibility. Shirota, on the other hand teaches changing resolution of image based on degree of possibility.
More specifically, Shirota teaches changing resolution of image based on degree of possibility (abstract and paragraphs 0038 and 0073 also figures 8 and 12; capturing images at high resolution based on if object present i.e. degree of possibility).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of YAGI to have a system to conserve power when no subject present in the image by lowering resolution thereby improving energy consumption in YAGI.

Regarding claim 11, YAGI teaches an imaging method (figures 2, 5, 7, 9, and 11), comprising: capturing an image of surroundings (figures 1, 4, 6, 8, and 10; cameras that capture; also paragraph 0049), and generating an image data; determining, based on the image data, a prediction score indicating a degree of possibility that a determined event occurs (trigger detecting if an event occurred i.e. prediction scored indicating a degree of possibility, by figure 1 item 104, figure 2 item S605, figure 4 item 204, figure 5 item S705, figure 6 item 306, figure 7 items s806 and S809, figure 8 item 404, figure 9 items S904 and S907, figure 10 item 504, and/or figure 11 item S1006); and changing a frame rate of the captured image based on the degree of possibility (paragraphs 0011, 0066, 0088, 0093, 0101, 0125, and 0148; current frame rate and higher frame rate based on event of recording high quality or normal image).
However, YAGI fails to teach changing resolution of image based on degree of possibility. Shirota, on the other hand teaches changing resolution of image based on degree of possibility.
More specifically, Shirota teaches changing resolution of image based on degree of possibility (abstract and paragraphs 0038 and 0073 also figures 8 and 12; capturing images at high resolution based on if object present i.e. degree of possibility).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shirota with the teachings of YAGI to have a system to conserve power when no subject present in the image by lowering resolution thereby improving energy consumption in YAGI.

Regarding claim 12, as mentioned above in the discussion of claim 1, YAGI in view of Shirota teach all of the limitations of the parent claim.  Additionally, YAGI teaches wherein the circuitry is further configured to increase a luminance of the captured image as the frame rate of the captured image is increased (paragraphs 0011, 0066, 0088, 0093, 0101, 0125, and 0148; current frame rate and higher frame rate based on event of recording high quality or normal image based on the degree of possibility i.e. an event occurred).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over YAGI (US PgPub No. 2011/0057783) in view of Shirota (US PgPub No. 2016/0080652) in view of SELINGER (US PgPub No. 2018/0307912).
Regarding claim 6, as mentioned above in the discussion of claim 1, YAGI in view of Shirota teaches all of the limitations of the parent claim.
However, YAGI in view of Shirota fails to teach determine the prediction score by deep neural network (DNN) processing using a DNN. SELINGER, on the other hand teaches determine the prediction score by deep neural network (DNN) processing using a DNN.
More specifically, SELINGER teaches determine the prediction score by deep neural network (DNN) processing using a DNN (abstract and paragraphs 0015, 0032 – 0033, 0040, 0049 – 0065 and claim 31 of SELINGER).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of SELINGER with the teachings of YAGI because SELINGER teaches in at least the abstract that system can further increase speed by reducing the image data that is being processed to data extracted from one or more reduced data sources including virtual perimeter zones, a delta of a series of image frames, and a representative image frame of a series of frames, thereby improving the image processing of YAGI.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
08/11/2022